Citation Nr: 0018813	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-06 115	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of gunshot wound of the low back and buttock.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1950 to January 
1952.  

A rating action in November 1998 denied the veteran's claim 
for a compensable rating for his service-connected residuals 
of gunshot wound of the low back and buttock.  The veteran 
timely disagreed with that denial and this issue is now in 
appellate status.  It comes to the Board from the RO in Los 
Angeles, California.  

The other certified issue, entitlement to an initial 
disability rating in excess of 10 percent for PTSD, will be 
the subject of a remand section at the end of this decision.  


FINDING OF FACT

There are no demonstrated residuals of gunshot wound of the 
low back and buttock, other than a well-healed, asymptomatic 
scar that has no adverse effect on function.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of gunshot wound of the low back and buttock have 
not been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 
C.F.R. § 4.31 and Part 4, Diagnostic Codes 7803, 7804, 7805 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that the 
disability at issue is more disabling than contemplated by 
the noncompensable evaluation.  Therefore, his claim for 
increased evaluation is well grounded, and VA has a statutory 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  The Board 
finds that the facts relevant to the issue of an increased 
(compensable) evaluation for residuals of gunshot wound of 
the low back and buttock have been properly developed and, 
accordingly, no further assistance to the veteran is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Factual Background

Service medical records show that the veteran sustained a 
missile wound to his right flank in Korea in late May 1951.  
A small wound of entrance was noted in the posterior right 
flank just below the 12th rib, but no exit wound.  Probing 
revealed a posteromedial direction with the missile just 
palpable under the skin over the left buttock.  There was 
hematoma and marking of the skin along the path of the 
missile.  A 30-caliber bullet was removed under a local and 
the wound was cleaned and dressed.  A x-ray study at an Army 
Clearing Hospital showed no bony injury of the lumbosacral 
area.  

The veteran was transferred to a U.S. Naval Hospital on June 
2, 1951.  It was noted with respect to his wounds that there 
was no nerve or artery involvement and that both wounds were 
healing.  A few days later, it was noted that the veteran's 
wounds had healed, but there was still tenderness along the 
path of the missile and pain on motion.  Both pain and 
tenderness were said to be decreasing.  X-ray studies were 
again said to be negative.  On June 9th, the veteran was 
transferred for additional convalescence.  On June 18th, it 
was noted that the veteran was ready for duty, except his 
back was a little weak and he had pain on straining.  On June 
26th , the veteran was reported to be ready for duty and on 
June 29th  he was discharged to duty, fit for same.  On a 
September 1951 examination for other purposes, tenderness in 
the lumbar area was noted.  On service separation examination 
in January 1952, the spine and musculoskeletal system were 
reported as normal.  

The veteran filed his initial claim for service connection 
for gunshot wound residuals in 1983.  At that time, he 
reported that he had received no medical treatment for the 
claimed condition following service.  Thereafter, the veteran 
failed to report for a scheduled VA examination.  Service 
connection was subsequently granted for residuals of gunshot 
wound of the low back with a noncompensable rating assigned.  

In September 1997, the veteran sought an increased rating 
indicating he was now willing to report for an examination.  
In October 1998, the veteran underwent a general medical 
evaluation.  The examiner provided a history of the veteran's 
gunshot wound.  He noted that the veteran had retired as a 
machine operator in 1994.  He also noted that in 1996, the 
veteran had sustained a stroke with left side involvement.  
On examination, a barely visible, very faint, thin linear 
scar in the right flank was noted.  It measured .8 cm in 
length by .2 cm in width.  There was no adherence, 
discoloration, tissue loss or disfigurement.  There was no 
evidence of inflammation, ulcer, edema or keloid.  
Examination of the left hip, buttock and groin revealed no 
visible scar and the veteran was unable to point out any scar 
or other residual.  An examination in May 1999 for 
disabilities not at issue, reported no significant scarring 
and no pertinent musculoskeletal findings.  

VA treatment records from 1985 to 1999 are negative for 
complaints of or treatment for any residuals of gunshot wound 
of the low back and buttock.  These records are also negative 
as to the presence of any symptomatic residuals attributable 
to said gunshot wound.  


Criteria

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Scars that are superficial and poorly nourished with repeated 
ulceration warrant a 10 percent evaluation.  Diagnostic Code 
7803.  Scars that are superficial and tender and painful on 
objective demonstration warrant a 10 percent evaluation.  
Diagnostic Code 7804.  (These codes do not provide for a zero 
percent evaluation.)  Other scars shall be rated on the 
limitation of function of any part affected.  Diagnostic Code 
7805. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

Consideration is to be given to all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Analysis

There is no showing by competent medical evidence that the 
veteran has had any symptomatic residuals of his gunshot 
wound of the low back and buttock since service discharge in 
1952.  While the veteran has alleged problems with such 
residuals in association with his current claim for increase, 
recent VA medical records and examination findings are also 
negative as to any identifiable residuals to which the 
veteran's vague complaints can be attributed.  

The record shows that the veteran's service-connected 
disability has been asymptomatic over the years since service 
discharge.  On his original claim for service connection in 
1983, the veteran reported that he had received no treatment 
for this condition since service discharge in 1952.  The 
record shows that the veteran failed to report for a VA 
medical examination scheduled in conjunction with this 1983 
claim and the status of any residuals at that time is not 
shown.  However, subsequent medical records are also negative 
as to any symptomatic findings with respect to any gunshot 
wound residuals.  Thus, a review of the entire record only 
establishes the long-time presence of a static, asymptomatic 
condition.  

Further, there is no competent medical evidence or opinion to 
relate any of the veteran's recent complaints to his long 
static and asymptomatic service-connected disability 
involving the low back and buttock.  There is no showing by 
competent medical evidence of any recent increase in said 
disability.  The veteran, as a layman, is not competent to 
provide a medical opinion as to the etiology of his 
complaints.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The current record shows that the only demonstrable residual 
of the veteran's service injury is a well-healed, barely 
visible scar of the low back that is asymptomatic and is not 
shown to have any adverse effect on function.  It is clear 
that there is no basis for assigning a compensable rating 
under Diagnostic Codes 7803, 7804, 7805 and 38 C.F.R. § 4.31 
and there is no demonstrated residual disability other than 
the scar that may be considered for rating purposes.  

Consideration has been given to all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, including those raised 
by the veteran in his substantive appeal, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a 
compensable disability for rating purposes has not been 
identified by competent medical authority.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).  


ORDER

An increased (compensable) disability rating for residuals of 
a gunshot wound of the low back and buttock is denied.  


REMAND

The November 1998 rating action awarded service connection 
for PTSD and assigned a 10 percent rating, effective from 
September 1997.  The veteran timely disagreed with the 10 
percent rating assigned and this issue is properly before the 
Board for appellate review.  In this regard, the Board notes 
that a claim placed in appellate status by disagreement with 
the original or initial rating award, but not yet ultimately 
resolved, as with the rating for PTSD in this case, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Therefore, as shown on the title page, the Board has 
not characterized the issue of the proper rating for PTSD as 
an "increased rating."  

As noted above, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  A review of the current evidentiary 
record shows a conflict of medical opinion concerning the 
severity of the veteran's PTSD that needs to be resolved 
prior to final appellate action.  In this regard, the Board 
notes that the psychiatric examiner in October 1998 found 
minimal psychiatric symptomatology and assigned a Global 
Assessment of Functioning Scale (GAF) of 68.  While there was 
also an absence of significant psychiatric symptomatology 
reported on VA examination in May 1999, this was not a 
psychiatric examination and was not conducted for he purpose 
of determining the veteran's level of psychiatric disability.  

In contrast, Dr. Amanat, the VA physician who coordinates the 
veteran's treatment program has indicated a much more severe 
condition assigning a GAF of 30 in August 1998 and a GAF of 
24 in June 1999.  The bases for these assigned scores are not 
readily apparent from a review of the pertinent psychiatric 
treatment records or the reported findings.  It is also 
unclear as to how the doctor reached his conclusion that the 
veteran's PTSD accounted for 60 percent of his disability and 
his significant organic disabilities accounted for only 40 
percent.  

Thus, the current state of the medical evidence of record is 
inadequate for purposes of rendering a final determination 
with respect to the veteran's claim.  Accordingly, further 
appellate consideration will be deferred and the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  

2.  Dr. Amanat should be asked to provide 
a detailed recitation of the veteran's 
PTSD symptoms demonstrated from September 
1997 to the present and the extent to 
which each affects the veteran's social 
and industrial capacity.  He should also 
be asked to explain the psychiatric basis 
(as opposed to organic) for the GAF 
scores of 30 and 24 he assigned in 1998 
and 1999.  Finally, he should be asked to 
provide his rationale in opining that the 
veteran's PTSD represents 60 percent of 
his total disability picture.  This 
rationale should include reference to 
specific PTSD symptoms to support his 
opinion.  

3.  The veteran should then be examined 
by a panel of two VA psychiatrists who 
have not previously examined him, if 
available.  Each examiner should conduct 
a separate examination.  The claims 
folder and a copy of this Remand should 
be made available to the examiners for 
review prior to examination.  

The examination reports should include a 
detailed account of all pathology found 
to be present.  All clinical findings 
should be reported in detail.  The 
examiners should describe how the 
symptoms of PTSD affect the veteran's 
social and industrial capacity.  The 
examiners should also assign a numerical 
GAF code to include a definition of the 
numerical code assigned.  

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  

5.  The RO must then readjudicate the 
veteran's claim for an initial disability 
rating in excess of 10 percent for PTSD, 
with special attention being paid to the 
additional evidence obtained or 
submitted.  Also, the RO should ensure 
that its readjudication of the claim 
includes consideration of Fenderson, 
supra.  

If the determination remains unfavorable to the veteran in 
any way, he and his accredited representative should be 
furnished a supplemental statement of the case and be 
afforded the opportunity to respond thereto.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this Remand the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



